Title: To John Adams from John Trumbull, 8 December 1785
From: Trumbull, John
To: Adams, John


     
      Sir
      Hartford Decr. 8th: 1785.–
     
     I must apologize for delaying to acknowlege the honour of your letter of the 28th. of April which I received by the hand of your Son. I had the pleasure of an hour’s interview with him, & from the proofs he gave in that time of his native genius, his literary improvements, & his just observations on the various parts of Europe, thro’ which he has travelled, I could not but regret that I had not a farther opportunity of cultivating his acquaintance.
     I feel myself highly flattered by your favourable opinion of the Pamphlet I sent you. As I have in contemplation a correction of that production, to accompany a miscellaneous publication of all my former poetical essays, if from your regard for the literary reputation of America, You can think the subject worth so much attention, I should esteem myself greatly obliged, if You would hint to me the passages, in which you have observed an inequality, which from the nature of the plan, can be amended by a correction.
     I am still more flattered by your opinion, that I could succeed in the higher veins of Poetry; though I am conscious, that I could never support the Sublime or Pathetic Style, even to my own satisfaction, in any attempt of considerable length. But were my genius equal to such a performance, as You recommend, I am precluded from it by want both of leisure & health. My Father, though possessed of an Estate considered as independant in Connecticut, was never disposed to lessen his Inventory for the sake of my happiness: and I have ever been nearly as dependent on my profession for a support, as though I had no future expectations. A violent attack on my constitution about Six years ago, has left me ever since subject to nervous complaints—from which though I have been gradually recovering, I fear I shall verify the observation, that an

Hypocondriac, tho’ he may live till himself & all his friends are tired of his existence, can never regain a competent share of health or spirits.—
     But tho’ from these & other reasons I must decline such a work, as your partial favour advises, I beg leave to recommend to your friendly attention, a production in a similar way, which, if not calculated on the Plan of a regular Epic Poem, is written in the same style. Mr. Joel Barlow, one of my particular Friends, with whose character, You must probably be acquainted, has for several years been employed in writing a Poem, entitled, The Vision of Columbus. The work is now finished for the press, & a Copy of it will be forwarded to Mr. Humphrys by the same Pacquet as this Letter. He proposes to publish the work in London. It is designed to do honour to our Country. It will be submitted to your Perusal, & I believe You will be of Opinion, that many parts of it have not been excelled in Sublimity since the days of Milton. The obvious difficulties in publishing such a work to advantage in America have determined him to send it to Europe. He will probably assign the Copy-right to some Gentleman in London to be sold after the publication of one Impression, a part of which he proposes to receive to satisfy his American Subscriptions. Colo. Humphrys will inform You of the measures that may be taken. I should be very happy, if in any manner, consistent with propriety, You could afford your assistance & encouragement to the Publication of the Poem, & your recommendation of it to the Public; as Mr. Barlow’s circumstances lay him under some disadvantages in procuring its publication, & render its success an object of consequence to his fortune, as well as his reputation.
     Tho’ a stranger to the works of the celebrated Abbe de Mably, I cannot but lament the loss of a writer, so respectable for Independence of spirit, & literary reputation; & I feel from your reputation an increased curiosity to become acquainted with his writings— I am happy to hear of your favorable reception at the British Court, & with every friend of our Country, wish You the highest success in the objects of your mission, with every share of personal honor & felicity
     With the greatest Respect, I have / the honour to be, / Sir Your most Obedient / humble Servant
     
      John Trumbull
     
    